Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claim 5 is cancelled
Claim 21 is new
Claims 1-4,6-21 are pending
The rejection under 35 USC 101 is maintained

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  Applicant’s amendments are addressed by the newly cited art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,8,15 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to procuring repair parts which is a mental process. Other than reciting a device/processor nothing in the claims precludes the steps from being performed mentally.  But for the device/processor  the limitations on receive a maintenance message, identify service level, warning to replace/repair part, communicate to client, search for listings, add item to garage, display alert is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process .
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element device/processor  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the part procurement steps.  The subject matter of claims 2/9/16 (sending search result), 3/10/17 (determine user profile), 4/11/18 (compare maintenance history), 5/12/19 (perform sensor test), 6/13/20 (computing replacement time), 7/14 (determine user possesses item), 21 (indication of compatibility), appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8,12,15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim 20090006374

Regarding Claim 1, 
receiving, by a network-based marketplace, a maintenance message that specifies at least one entry of characterization information for a part of a vehicle, the at least one entry of characterization information including data generated by a sensor monitoring the part of the vehicle that describes an aspect of the part of the vehicle;
identifying, by the network-based marketplace, a current service level for the part of the vehicle based on the at least one entry of characterization information; and
responsive to identifying that the current service level for the part of the vehicle indicates a warning to replace or repair the part of the vehicle:
communicating, by the network-based marketplace, a message to a client device recommending repair or replacement of the part of the vehicle;
Chen is directed to a networked vehicle diagnostic system.  (Chen, abstract).  Chen discloses a data center can interpret diagnostic information in order to determine the vehicle condition and initiate prepares or procure parts and communication with the vehicle user.  (Chen, para 0040, “According to one embodiment, the central automotive diagnostic and services center 18 includes a computer terminal 22 and interconnected automotive diagnostic database 24. The operator or human interface 20, may thereby receive information from the wireless communication device 10, such as diagnostic trouble codes, which can be correlated into the corresponding diagnostic condition, using automotive diagnostic database 24. The operator or human interface 20 may take steps appropriate to the diagnostic condition, by communicating with repair services 26, emergency services 28, or to other parts or services providers, via internet 16, or by communicating with the user, via the cellular network.”)


initiating, by the network-based marketplace, a search for listings describing the part of the vehicle; and
(Chen, para 0020, “The diagnostic system may additionally include an inventory database in communication with the repair parts database, wherein the inventory database is configured to search for an inventoried part associated with the universal part identification number. A purchasing module may be in communication with the inventory database and configured to conduct a transaction for the purchase of the inventoried part associated with the universal parts identification number.”)


and causing … to display a visual alert indicating that the at least one item requires repair or replacement

Chen discloses that the system may alert the user that corrective action and a repair part is available.  (Chen, para 0054, “Information respecting parts and services useful for such corrective actions may be communicated to the user and displayed on the diagnostic display 37 or cellphone display.”;  para  0071, “The system may be configured to automatically ship the part to the user to allow the user to complete the repair. Alternatively, the part may be set aside for the user at the parts store for pickup. In other embodiments, the sale of the part may not be completed until the user arrives at the store. The user may be sent part tracking information to enable quick and easy completion of the sale once the user arrives at the store. For instance, the system may send an email and/or text message to the user with a reference number, tracking number, bar code, or other transaction identification information to simplify the sale when the user arrives at the store. The part information may also be displayed for the customer at the parts store to allow the customer to visually confirm the information prior to purchase.”)

Chen does not explicitly disclose
adding, by the network-based marketplace, at least one item identified in results of the search for listings to a virtual garage of a user profile associated with the vehicle.
the virtual garage

Chen discloses that a user may be prompted to purchase a needed repair part, and the system may subsequently search for and purchase the part.  (See above).   Kim is directed to a product recommendation system.  (Kim, abstract).  Kim discloses that it is known to add recommended items to a shopping cart or to a wish list.  That is, purchase of suggested goods is not required.  It could be stored in a structure like a wish list.  As Chen already discloses that desired items could be car parts, the examiner interprets the combination of Chen and Kim’s wish list to read on a virtual garage.  (“[0092] FIG. 8 illustrates a portion of a web page showing an example recommendation interface. The example recommendations page 800 displays recommendations for a user. The recommendations page 800 includes various details about the listed products 810 (four products shown), and includes buttons for adding each product to an electronic shopping cart or wish list. In this example, the recommendation page 800 also includes a set of controls 812 for rating, indicating ownership of, and indicating a lack of interest in, each listed product 810. The recommendations system may use this information and other information to improve the recommendations it makes. In an embodiment, this process is stateless, such that no information about which items have been recommended to which users needs be retained. A refresh option 818 allows a user to see an updated list of recommendations, which may be updated when the user adjusts the controls 812.”, Kim para 0092)


Regarding Claims 8,15,19,
See prior art rejections of claims 1,1,12

Regarding Claim 12, Chen and Kim disclose the system of claim 8.

causing the sensor monitoring the part of the vehicle to perform a test, wherein  receiving the maintenance message that specifies the at least one entry of ( characterization information for the part of a vehicle is performed responsive to causing the sensor to perform the test. 

Chen discloses that a diagnostic could proceed in response to an interrogation signal.  (Chen, para 0014, “[0014] A variety of functions may be implemented on the cellphone and/or code reader to initiate a diagnostic communications link, or to indicate receipt of an interrogation signal, representing initiation of diagnostic activity or receipt of diagnostic data.”)



Claims 2,9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim 20090006374 in view of Shaw 9014713 


Regarding Claim 2, Chen and Official Notice disclose the method of claim 1.

sending, by the network-based marketplace, one or more … to the client device.
“[0070] The process of completing the sale of the repair part may be controlled by a purchasing module, which may establish a link between the diagnostic database 212 and an electronically searchable parts catalog or database 115 (e.g., an inventory database) to determine if the parts store 150 carries the specific repair part needed (e.g., the repair part associated with the specific part number), if the repair part is in stock, as well as determining the price of the repair part. The search of the parts database 115 may be completed automatically without any input from the user. It is contemplated that a plurality of parts databases 115 associated with different parts stores may be searched to find the nearest repair part and/or the least expensive repair part.”  (Chen, para 0069-70)

Chen does not explicitly disclose
in response to determining that a user associated with the client device does not possess the at least one item,
Shaw is directed to a personalized shopping system.  (Shaw, abstract).  Shaw discloses that product search would not present the user with products they have already indicated they have no interest or already own.  (“In embodiments of the present disclosure, the search module 111 may select products using an algorithm that, for example, can identify new products for the user 101, and/or identify products that the user 101 has purchased, and/or identify products purchased by other users that purchased the same, or similar, products as the user 101, and/or eliminate products the user 101 has identified as products they are not interested in, or products that they already own.  Col.11,lns.50-57).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Chen and Kim with the determination of Shaw with the motivation of presenting a targeted search.  Id.

Chen does not explicitly disclose


Chen does not explicitly disclose
of the results of the search for listings
wherein adding the at least one item identified in results of the search for listings to the virtual garage is performed without a purchase of the at least one item
Chen discloses that a user may be prompted to purchase a needed repair part, and the system may subsequently search for and purchase the part.  (See above).   Kim is directed to a product recommendation system.  (Kim, abstract).  Kim discloses that it is known to add recommended items to a shopping cart or to a wish list.  That is, purchase of suggested goods is not required.  It could be stored in a structure like a wish list.  As Chen already discloses that desired items could be car parts, the examiner interprets the combination of Chen and Kim’s wish list to read on a virtual garage.  (“[0092] FIG. 8 illustrates a portion of a web page showing an example recommendation interface. The example recommendations page 800 displays recommendations for a user. The recommendations page 800 includes various details about the listed products 810 (four products shown), and includes buttons for adding each product to an electronic shopping cart or wish list. In this example, the recommendation page 800 also includes a set of controls 812 for rating, indicating ownership of, and indicating a lack of interest in, each listed product 810. The recommendations system may use this information and other information to improve the recommendations it makes. In an embodiment, this process is stateless, such that no information about which items have been recommended to which users needs be retained. A refresh option 818 allows a user to see an updated list of recommendations, which may be updated when the user adjusts the controls 812.”, Kim para 0092)


Regarding Claims 9,
See prior art rejections of claims 2


Claims 3,10,17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim in view of Boll 20120079002

Regarding claim 3, Chen and Kim disclose the method of claim 1.

Chen does not explicitly disclose
determining, by the network-based marketplace, a user identifier associated with a vehicle identification number of the vehicle and identifying the user profile with the user identifier, the user profile being registered with the network-based marketplace.

Boll is directed to a system for delivering services to a vehicle.  (Boll, abstract).  Boll discloses that vehicle services could be authenticated by a combination of vehicle identification number and user identifier.  (Boll, para 0051, “In another embodiment, there may be a multi-level authentication. For example, the VIN and an identifier associated with the vehicle occupant (such as the MIN) may be used to authenticate application use. By way of example and not limitation, the VIN may be used to identify/authorize access to the application profile(s) associated with the vehicle, and the MIN may be used to identify the vehicle occupant as an authorized user of the applications 106. Thus, multiple conditions may be required to be satisfied for a vehicle occupant to operate the applications 106. As another example, the application profiles may be associated with the user identifier (e.g., MIN). In this case, the authentication may include authorizing the user (e.g., testing that the MIN is associated with the VIN) and, if so, then authorizing access to the applications 106 in the application profile associated with the MIN.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Chen and Kim with the identifiers of Boll with the motivation of authenticating service.  Id.

Regarding claims 10,17
See prior art rejection of claim 3


Claims 4,11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim in view of Boll 20120079002  in view of Ahn 9286735


Regarding claim 4, Chen and Kim disclose the method of claim 1.

Chen does not explicitly disclose
wherein identifying the current service level for the part of the vehicle comprises comparing the at least one entry of characterization information to maintenance history information for the part of the vehicle, … and identifying at least one of a date of a previous replacement of the part of the vehicle, a percentage wear of the part of the vehicle, a manufacturer of the part of the vehicle, or a part identifier for the part of the vehicle.

Ahn is directed to a remote vehicle assistance system.  (Ahn, abstract).  Ahn discloses that the system can sensor information to determine wear.  (Ahn, col.5,lns.16-26, “Given an identification of previously replaced components (failure or scheduled replacements) and currently running components (as yet to be replaced) for a component type over a group or fleet of vehicles, as well as the corresponding time-stamped logs of runtime hours (meter), total fuel consumption, total work (load) and sensor events, at least one embodiment of the invention includes generating a wear indicator for the component type using regression techniques.”)   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Chen and Kim with the determination of Ahn with the motivation of identifying worn parts.  Id.

Chen does not explicitly disclose
the maintenance history information being associated with the user profile
Boll discloses that vehicle information could be stored in a user profile.  (See prior art rejection of claim 3).    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Chen, Kim and Ahn with the identifiers of Boll with the motivation of authenticating service.  (Boll, para 0051)

Regarding Claims 11,18
See prior art rejection of claim 4

Claims 6,13,20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim in view of Yanase 8589204

Regarding Claim 6, Chen and Kim disclose the method of claim 1.

Chen does not explicitly disclose
computing a replacement time for replacing the part based on a user competence level specified by the user profile and presenting the replacement time …

Yanase is directed to estimating business process time.  (Yanase, abstract, background).  Yanase discloses that a system can estimate the time a worker will take to complete a task, based on the worker’s skill level.  “Otherwise, if the processes of immediately previous and subsequent operation intervals to the non-operation interval are not identical to each other, the process re-estimating portion 224 can operate in the following manner. Skill levels of the receptionist corresponding to the processes immediately previous and subsequent to the non-operation interval are read out from the receptionist skill level DB 215 (at operation S407). Then, average process time periods corresponding to the processes immediately previous and subsequent to the non-operation interval and skill levels of the receptionist are read out from the process time DB 212 (at operation S408). Then, the non-operation interval time period is distributed to the immediately previous and subsequent processes at ratios of the per-skill level average process time periods (at operation S409). Then, a time obtained by adding the distributed non-operation interval time period to the completion time of the immediately previous process is written into the process re-estimation DB 216 (at operation S410). Then, immediately subsequent operation interval information is read out, and information including a receptionist ID, date, completion time, transaction ID, and process is written into the process re-estimation DB 216 (at operation S411). Then, a time obtained by subtracting the non-operation interval time period from the initiation time of the immediately subsequent operation interval is written as the initiation time of the immediately subsequent process into the process re-estimation DB 216 (at operation S412).” (Yanase, col.11,lns.45-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Chen and Kim with the estimate of Yanase with the motivation of collecting knowledge of business processes.  (Yanase, background)

in the virtual garage.
See prior art rejection of claim regarding Kim.

Regarding Claims 13,20
See prior art rejection of claim 6

Claims 7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim in view of Costello (US20020007225A1) 


Regarding Claim 7, Chen and Kim disclose the method of claim 1.
Chen does not explicitly disclose
 determining, from the user profile, that a user associated with the client device possesses the at least one item identified in results of the search and presenting, in the virtual garage, an indication that the user possesses at least one item identified in results of the search.

Costello is directed to a system for identifying replacement parts.  (Costello, abstract).  Costello discloses that a parts ordering system can determine if a part is already in inventory.  (“The parts-ordering module 58 is also available to the technician via the portable unit 14. There are two types of parts orders: general inventory orders and repair orders. An online ordering system, included in the parts ordering module 58, allows direct parts ordering for inventory or for a specific repair, and access to the railroad's parts inventory to determine if the part is already available there.”  ,Costello, para 0046). “The user identity file, used by the portable unit server 141 as a data concept, contains names of all technicians registered to use the portable units 14. When a technician logs on, the identity entered in the log in box is checked against the identities stored in the portable unit server 141. If the identification is not in the file, the technician is asked to re-enter the identification information. The portable unit server 141 also includes a portable unit status database containing information about the deployment of each portable unit 14.”  (Costello, para 0082).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Chen and Kim with the part identification of Costello with the motivation of maintaining equipment.  (Costello, background)

Regarding Claims 14
See prior art rejection of claim 7

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 20150032607 in view of Kim in view of Ferodo, 2013, https://www.ferodo.com/content/dam/marketing/emea/ferodo/pdf/catalogues/Catalogue-2013-UK.pdf

Regarding Claim 21, Chen and Kim disclose the method of claim 1.

Chen discloses that a system could communicate a recommendation for a car repair part to a customer.  (See prior art rejection of claim 1).  Kim also discloses that a recommendation system could have a shopping car or wish list to store/display recommendations.
Chen does not explicitly disclose 
wherein the at least one item identified in results of the search for listings is displayed in the virtual garage with an indication that the at least one item is compatible with the vehicle.  

Ferodo is a catalog for automotive brake parts.  (Ferodo, p.1).  The examiner notes that it is well known in the art to disclose that a particular part is compatible for a particular vehicle type.  (See e.g., Ferodo, p.16).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to display part compatibility as in the improvement discussed in Ferodo in the system executing the method of Chen/Kim. As in Ferodo, it is within the capabilities of one of ordinary skill in the art to display known part information on Chen/Kim’s part recommender system with the predicted result of displaying information regarding an auto part.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687